Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 18, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161837(20)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MICHIGAN ALLIANCE FOR RETIRED                                                                       Richard H. Bernstein
  AMERICANS, DETROIT/DOWNRIVER                                                                        Elizabeth T. Clement
  CHAPTER OF THE A. PHILIP RANDOLPH                                                                   Megan K. Cavanagh,
                                                                                                                       Justices
  INSTITUTE, CHARLES ROBINSON, GERARD
  McMURRAN, and JIM PEDERSON,
             Plaintiffs-Appellees,
  v                                                                SC: 161837
                                                                   COA: 354429
                                                                   Ct of Claims: 2020-000108-MM
  SECRETARY OF STATE and ATTORNEY
  GENERAL,
           Defendants,
  and

  SENATE and HOUSE OF REPRESENTATIVES,
            Proposed Intervenor Defendants,
  and

  REPUBLICAN NATIONAL COMMITTEE and
  MICHIGAN REPUBLICAN PARTY,
           Proposed Intervenor
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s August 28,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 18, 2020
         b1215
                                                                              Clerk